Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner seeks to annul the determination of respondent Commissioner of Correctional Services finding him guilty of violating the prison disciplinary rule which prohibits assaults on inmates. The Attorney-General has informed this Court by letter that petitioner has been paroled to Federal immigration officials and deported to the Dominican Republic and requests that this proceeding be dismissed as moot. Because petitioner no longer has a direct interest in a controversy involving his *819prison disciplinary record in New York and the issue presented is not likely to evade judicial review, the matter is moot and the petition is dismissed (see, Matter of Boodro v Coughlin, 142 AD2d 820, 821).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.